Citation Nr: 0430034	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus of the lumbar spine, currently evaluated as 40 
percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946 and from July 1948 to August 1963.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board requested 
additional development in this case in a memorandum prepared 
in May 2003.  The requested development was completed, and 
the case was remanded again by the Board in July 2003 to 
ensure compliance with the holding in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The case is now ready for final appellate 
review. 


FINDINGS OF FACT

1.  Severe limitation of lumbar motion is shown, but 
disability attributable solely to the service-connected back 
disorder does not include pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

2.  Disability due to the veteran's service-connected back 
disability is not shown to have included incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
as prescribed by a physician having a total duration of at 
least 6 weeks during the past twelve months, and chronic 
orthopedic or neurologic manifestations of a low back 
disorder warranting increased compensation are not 
demonstrated.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
herniated nucleus pulposus of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, Part 4, 
4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5292, 
5293 (2002); 38 C.F.R. §  4.71a DCs 5003, 5010, 5242, 5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a September 2001 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed January 2003 statement 
of the case (SOC) and multiple supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  Included therein were the new 
criteria for rating disabilities of the spine, as explained 
further below.  The Board therefore believes that appropriate 
notice has been given in this case.  In addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish an increased rating for the service 
connected low back disability.  Further, the claims file 
reflects that the January 2003 SOC contained the new duty-to-
assist regulations codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
veteran's representative indicated in statements dated in 
March and August 2004 that the case is now ready for 
appellate review by the Board.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

The service medical records reflect that the veteran 
underwent surgical excision of a herniated nucleus pulposus 
at L4-L5 and L5-S1.  Service connection was granted for 
residuals of this surgery by rating action dated in October 
1988.  A 20 percent rating was assigned under 
38 C.F.R. § 4.71a, DCs 5010-5293 (1988).  Thereafter, the 20 
percent rating was confirmed and continued, to include by a 
March 1990 Board decision, until September 1999, at which 
time a rating decision increased the rating for this 
disability to 40 percent.  Evidence used as a basis for that 
decision included reports from an August 1999 VA examination, 
which showed severe limitation of lumbar spine motion, and 
radiographic evidence of advanced degenerative changes with 
obliteration of the disc space at the L5-S1 level and the L4-
L5 level.  The impression was degenerative lumbar spinal 
stenosis.  

The veteran was afforded another VA examination in December 
2001, which again demonstrated severe limitation of lumbar 
motion.  The veteran described numbness and weakness in the 
lower extremities subsequent to a fall approximately nine 
months before the examination.  There were trace ankle jerks 
and sensory changes upon examination.  X-rays demonstrated 
progression of osteophytes consistent with diffuse idiopathic 
hyperostosis of the lumbar spine.  

Reports from a June 2003 VA examination show the veteran 
describing severe stiffness and pain in his low back.  He 
reported that he took Tylenol #3 for pain, and that "flare-
ups" occur essentially every day, more pronounced in the 
morning and evening.  The veteran came to the examination in 
a wheelchair, but it was reported the veteran generally 
ambulates with a walker.  It was noted that the veteran 
utilizes a back brace and that he can only walk short 
distances due to fatigability.  Multiple falls due to 
incoordination were also reported.  Upon physical 
examination, lumbar motion was again severely limited.  The 
veteran had pain in the lower extremities, which made it 
difficult to assess the level of strength in this region.  
Sensation in the lower extremities appeared to be mildly 
decreased.  X-rays were interpreted as showing extensive 
degenerative changes throughout the lumbar spine and a 
degenerative scoliotic deformity.  The assessment included 
the following: 

The patient at baseline has extremely 
limited range of motion, and is almost 
unable to perform an exam.  It is my 
opinion that during flare-ups this 
decreases spine [motion by an] additional 
50-60% . . .  It is my opinion that his 
symptoms stem from a combination of his 
postoperative state many years ago, which 
was performed in the service, in addition 
to the extensive degenerative changes and 
degenerative scoliosis that he currently 
has as a result of his age.   

Following this examination, a July 2003 rating decision 
granted service connection for radiculopathy of the right and 
left lower extremities.  Separate 10 percent ratings were 
assigned under Diagnostic Code 8520 (paralysis of the sciatic 
nerve).  

The most recent clinical evidence pertaining to the veteran's 
back is contained on an orthopedic surgery clinical report 
dated in November 2003, at which time it was indicated the 
veteran was "not doing very well."  The veteran said his 
low back pain was aggravated by sitting and walking, and he 
said the pain made it difficult for him to sleep at night.  
He said taking Tylenol 3 offered no relief.  It was indicated 
that the veteran could walk around the house, but generally 
used a wheelchair elsewhere.  It was also reported that he 
required the assistance of another person to perform the 
ordinary tasks of daily living.  Upon examination of the low 
back, there was marked tenderness and very limited 
flexibility.  Straight leg raising caused back and leg pain, 
and there was marked weakness in the lower extremities with 
absent reflexes.  The examiner stated that because of the 
veteran's back and leg condition he was not employable and 
required constant assistance.  Thereafter, a June 2004 rating 
decision increased the ratings assigned under DC 8520 to 40 
percent for each lower extremity. 

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  Traumatic arthritis is rated as 
for degenerative arthritis.  DC 5010.  

Prior to a recent regulatory change, 38 C.F.R. 4.71a, DC 5293 
(2002), provided for a 40 percent rating for intervertebral 
disc syndrome for severe disability, with recurring attacks 
and intermittent relief.  A 60 percent disability rating was 
warranted if the syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.



During the pendency of the veteran's appeal, the criteria for 
rating intervertebral disc syndrome were revised, effective 
from September 23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 
22, 2002); codified at 38 C.F.R. § 4.71a, DC 5293 (2003).  
Further amendments to the criteria for rating spine 
disabilities were promulgated after the June 2003 
supplemental statement of the case, and were effective from 
September 26, 2003.  See 68 Fed. Reg. 51,454-456 (Aug. 27, 
2003).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).

Disability due to intervertebral disc syndrome is rated under 
a different diagnostic code, DC 5243, under these subsequent 
amendments.  The recent amendments also provide that 
intervertebral disc syndrome is to be evaluated under either 
the new "General Rating Formula for Diseases and Injuries of 
the Spine" specified in the criteria made effective from 
September 2003, or under the "Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating 
Episodes" contained in the regulations made effective from 
September 2002, with the veteran afforded the benefit of 
whichever method results in the higher evaluation when the 
disabilities are combined under 38 C.F.R. § 4.25.

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), codified at DC 5293 (2003).

Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating. 
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  DC 5293 (2003).


For purposes of evaluations under the revised criteria for 
rating intervertebral disc syndrome, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" denotes 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  DC 5293 (2003), Note (1).

Further instructions under the revised criteria for rating 
intervertebral disc syndrome provide that, when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are to be evaluated under the criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
(3).

The new criteria, in substance given the factual predicate of 
this case, were included in the January 2003 statement of the 
case, and the RO has applied both sets of criteria in 
adjudicating the veteran's claim.  Both versions of the 
rating criteria will be applied to the veteran's case in the 
adjudication herein, with the veteran being afforded the 
benefit of the criteria which will provide the highest 
possible rating.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Briefly stated, as the 
veteran's service-connected lumbar spine disability is 
currently rated as 40 percent disabling, increased 
compensation is only warranted if "pronounced" disability 
due to intervertebral disc syndrome is shown, if 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
twelve months are demonstrated, or if there are such 
"chronic" orthopedic or neurologic manifestations of 
intervertebral disc syndrome as to warrant additional 
compensation.

Examining the evidence of record to determine whether any of 
the pertinent criteria are met, the Board notes first that 
the most pertinent evidence to consider in adjudicating the 
veteran's claim is the most recent clinical evidence of 
record.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Review of this evidence, to include the VA clinical reports 
dated in June and November 2003 detailed above, leads to a 
conclusion that there is no question that the limitation of 
motion in the lumbar spine is severe.  However, as the 
highest assignable rating for limitation of motion, under 
either the old (38 C.F.R. § 4.71, DC 5292 (2002)) or revised 
criteria is 40 percent, increased compensation may not be 
assigned on the basis of limitation of motion attributable to 
arthritis in the lumbar spine.

With regard to increased compensation on the basis of 
intervertebral disc syndrome, after reviewing the pertinent 
evidence, in particular the most recent clinical evidence, 
the Board finds that the objective evidence does not 
demonstrate "pronounced" disability attributable to the 
lower back, or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 6 weeks during 
the past twelve months.  The recent objective medical 
evidence also does not demonstrate "chronic" orthopedic or 
neurologic manifestations of intervertebral disc syndrome so 
as to warrant additional compensation.  Therefore, 
entitlement to a rating in excess of 40 percent is not 
warranted under any of the old or revised criteria for rating 
intervertebral disc syndrome.

As support for the above determination, the Board notes that, 
while "absent" reflexes in the lower extremities were 
demonstrated upon examination in November 2003, there was 
only mildly decreased sensation observed in the lower 
extremity in June 2003.  Also, it is not shown that the 
service-connected back disability, by itself, includes 
"demonstrable" spasm or an entirely "absent" ankle jerk.  
In this regard, the physician who conducted the June 2003 VA 
examination attributed some of the veteran's back pathology 
to extensive degenerative changes associated with the 
veteran's advanced age.  Thus, the Board concludes that these 
findings do not represent "pronounced" service-connected 
disability as contemplated by the criteria for a 60 percent 
rating under the old criteria.


With regard to the revised criteria, the Board notes first 
that review of the recent clinical evidence does not reflect 
that there is an intervertebral disc syndrome resulting in 
"incapacitating" episodes as defined by the new rating 
criteria, as it is not shown that bed rest for such episodes 
was prescribed by a physician.  Finally, while the most 
recent examinations have demonstrated some neurologic and 
orthopedic symptoms, the Board finds that increased 
compensation, to include on the basis of a separate rating or 
ratings, apart from the 40 percent ratings currently assigned 
under DC 8520, for "chronic" orthopedic or neurologic 
manifestations is not warranted.  In this regard, the Board 
notes that there is simply insufficient clinical evidence to 
conclude that there are chronic complications attributable to 
service connected disability in the veteran's back, separate 
and apart from the effects of aging, the results in 
disability not already contemplated by the ratings currently 
assigned.

The Board appreciates the veteran's thoughtful arguments, and 
acknowledges the significance of the disability in his lower 
back.  However, as sympathetic as the Board might be in the 
matter, it is not permitted to reach medical determinations 
without considering independent medical evidence to support 
its findings, and must cite to competent evidence of record 
to support its conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, although the veteran argues that his 
service-connected back disability is far more severe than is 
contemplated by the 40 percent evaluation, his lay assertions 
as to the severity of his disability must be considered less 
probative than the findings of skilled professionals, 
particularly those made at the most recent examinations of 
the back.  See Francisco, 7 Vet. App. at 55 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

Also considered were the complaints of "flare-ups" of low 
back pain and fatigability discussed by the VA examiners.  
However, there is insufficient objective evidence to conclude 
that service-connected residuals attributable to the 
veteran's low back are associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also 
emphasizes that, under any of the potentially applicable 
criteria, given its finding that the criteria for a 60 
percent rating for the service connected low back disability 
are not met, a rating in excess of 40 percent under any of 
the potentially applicable criteria would require spinal 
ankylosis.  It is not shown, or contended, that the service-
connected disability includes ankylosis.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that frequent hospitalization due to the veteran's 
service-connected back disability is not demonstrated or 
alleged, nor is there any other evidence that this condition 
involves such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.

As discussed above, the Board has extensively reviewed the 
reports of the medical examinations associated with the 
claims folder, and finds that the symptomatology demonstrated 
by that evidence is consistent with no more than the 40 
percent evaluation currently assigned for the service-
connected low back disability.  In short, therefore, as the 
probative weight of the negative evidence exceeds that of the 
positive, the veteran's claim for a rating in excess of 40 
percent for herniated nucleus pulposus of the lumbar spine 
must be denied.  See Gilbert, supra.




ORDER

Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus of the lumbar spine is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



